 OAO 435              Case      2:20-cv-01143-DLR               Document
                                     Administrative Office of the                58 Filed 06/26/20 Page
                                                                  United States Courts               FOR 1 of 1 USE ONLY
                                                                                                         COURT
 AZ Form (Rev. 10/2018)                                                                                                DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                    3. DATE
           Robert J. Makar                                                              (602) 542-3333                            06/26/20
4. FIRM NAME
                 Arizona Attorney General's Office
5. MAILING ADDRESS                                                                  6. CITY                            7. STATE         8. ZIP CODE
                        2005 North Central Avenue                                             Phoenix                    AZ                  85004
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    2:20-cv-01143-DLR                                  Douglas L. Rayes             11.   06/23/20                     12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    Arizona Democratic Party et al v. Hobbs et al                                   14.   Telephonic -      USDC       15. STATE AZ
16. ORDER FOR
9 APPEAL                                9      CRIMINAL                             9     CRIMINAL JUSTICE ACT            BANKRUPTCY
9   NON-APPEAL                          ✔
                                        9      CIVIL                                9     IN FORMA PAUPERIS               OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                   DATE(S)                              PORTION(S)                           DATE(S)
 9VOIR DIRE                                                                         ✔9TESTIMONY (Specify)                           06/23/20
✔9OPENING STATEMENT (Plaintiff)                            06-23-20
✔9OPENING STATEMENT (Defendant)                            06-23-20
✔9CLOSING ARGUMENT (Plaintiff)                             06-23-20                 ✔9PRE-TRIAL PROCEEDING                          06/23/20
✔9CLOSING ARGUMENT (Defendant)                             06-23-20
✔9OPINION OF COURT                                         06-23-20
 9JURY INSTRUCTIONS                                                                 ✔9OTHER (Specify)
 9SENTENCING                                                                           Entire Telephonic                            06/23/20
 9BAIL HEARING                                                                              Hearing
18. ORDER
                        ORIGINAL + 1               FIRST          # OF                DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                        ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                     COPIES
    30 DAYS                    9                       9                                   PAPER COPY
    14 DAYS                    9                       9
7 DAYS(expedited)              9                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
     DAILY                     ✔
                               9                       9                                   ASCII (e-mail)
    HOURLY                     9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     ACL@azag.gov; Robert.Makar@azag.gov
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    /s/ Robert J. Makar                                                THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   06/26/20
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                     DATE              BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY          TRANSCRIPTION COPY              ORDER RECEIPT       ORDER COPY
